Citation Nr: 1546837	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for loss of auricle.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric disorder, including major depressive disorder.


REPRESENTATION

Appellant represented by:	David Davidson, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & his friend
ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to December 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2009 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The record was held open for 60 days to allow the Veteran and his representative the opportunity to submit additional evidence.  Additional evidence was added to the claims folder in August 2015, and a waiver of consideration of that evidence by the RO was provided.  38 C.F.R. § 20.1304.

The issues of service connection for bilateral hearing loss and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, tinnitus is causally related to noise exposure during active duty service.

2.  The appellant withdrew the appeal of the denial of service connection for loss of auricle.



CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.10, 3.303 (2015).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of service connection for loss of auricle have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition on the claim for service connection for tinnitus, further discussion regarding the duties to notify and assist is not needed.

II.  Service Connection for Tinnitus

The Veteran claims entitlement to service connection for tinnitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).
In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Service treatment records are silent for reference to tinnitus.  Tinnitus was diagnosed upon VA examination in November 2009.  At the time, the Veteran reported a history of tinnitus beginning in 1981 during service.  The examiner provided the following opinion: "Although the exact etiology of tinnitus is unknown, it is frequently associated with hearing loss and noise exposure.  [The] Veteran reported that the tinnitus began in 1981; however, no significant change in hearing was noted during military service.  Therefore, it is less likely as not that the tinnitus is related to noise exposure incurred in military service."

During the Veteran's April 2015 hearing, he testified that he began experiencing tinnitus in service.  The claims file also provides lay statements regarding the onset of the Veteran's tinnitus.  He stated that he worked in the infantry branch and was exposed to both small arms and artillery on a regular basis. 

Based on the evidence, the Board concludes that the evidence is at least in equipoise and service connection should be granted for tinnitus as being incurred in service.  The Veteran has offered competent and credible evidence that he was exposed to loud noises during service.  Despite the negative opinion, the VA examiner could not determine when the Veteran's tinnitus had its onset, but noted there could be an association between tinnitus and a noise exposure.  The Board finds that the Veteran's credible testimony, in combination with his military occupation specialty, establishes that the Veteran did have a noise-related event in service.  What is left is competent, credible evidence from the Veteran of service onset of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for tinnitus is warranted.

III.  Withdrawal of Appeal for Service Connection for 
Loss of Auricle

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In April 2015, the appellant expressed his desire to withdraw his appeal of the issue of entitlement to service connection for loss of auricle.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.


ORDER

Entitlement to service connection for tinnitus is granted.

The appeal of the issue of service connection for loss of auricle  is dismissed.

REMAND

The claims file indicates treatment for hearing loss.  The Veteran underwent a VA audiology examination in November 2009.  The examiner opined that there was hearing loss for VA purposes in the Veteran's right ear, but the examiner opined that it is not likely that the current hearing loss began during military service.  The examiner's rationale was that while the service medical records showed a shift in his hearing during military service, that shift was not significant.  However, the rationale and opinion fails to adequately address whether noise exposure in service is related to any current hearing loss.

The Veteran claims he developed his major depressive disorder when he first entered service due to his relationship with a superior.  The STRs do not show treatment for any psychiatric condition.  However, the Veteran's personnel records show that he was discharged from military service for "failure to maintain acceptable standards for retention."  The Veteran reports this was related to a psychiatric problem.   The Veteran has not been afforded a VA examination.  In order to determine whether the Veteran's psychiatric condition is related to service, including the problem with his superior and his discharge from service, a VA examination should be conducted.  McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for psychiatric or hearing loss complaints since June 2013.  After securing the necessary release, obtain these records.

2.  After completion of the foregoing, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any hearing loss that may be present.  The claims file and copies of all pertinent records must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any hearing loss that may be present is etiologically related to the Veteran's active duty.

The examiner is requested to provide a rationale for any opinion expressed.  The examiner should comment on the Veteran's statements asserting the continued symptomatology since service.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed condition.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disability.  The claims file and all pertinent records must be made available to the examiner for review.

All appropriate tests and studies should be conducted. After reviewing the record and examining the Veteran, the examiner should address the following.

Based on the examination and review of the record, the examiner should offer an opinion as to the etiology of any psychiatric disorder diagnosed, to include whether it is at least as likely as not (50 percent or more likelihood) that any currently demonstrated psychiatric disorder is related to the Veteran's military service.

The VA examiner is requested to provide a complete and detailed rationale for all opinions and conclusions provided.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why a definitive opinion cannot be provided.

4.  Then, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


